Sandler, J. (concurring).
The central reality that emerges from an examination of the pretrial hearings is that defendant, carrying concealed on his person the murder weapon which had been discharged a short while before, was apprehended by police officers who responded to fast-moving developments in an exigent situation precisely as they should have and in total conformity with their responsibilities as well as with the Constitution and the law. Nonetheless, as effectively pointed out in the dissenting opinion, a substantial legal question is presented by the failure of the People in the suppression hearing to introduce testimony from the officer whose radio communication resulted in the apprehension of the defendant or to call the civilian witness who was the original source of that information. In the absence of such testimony, it seems clear that the evidence at the suppression hearing failed to establish probable cause for the defendant’s arrest. (People v Lypka, 36 NY2d 210.) This was apparently the view also of the hearing Judge who specifically rested his denial of the motion to suppress on the finding that what had occurred prior to the discovery of the gun was a “stop and frisk” rather than an arrest. Notwithstanding that the defendant and his companion were handcuffed prior to the frisk, this conclusion by the hearing Judge does not seem to me wholly unsupportable in a situation in which the police officers had reason to believe that they were searching persons who had only moments before shot another person. Nonetheless, I am reluctant to rest an affirmance here on a finding that all but eliminates the distinction between an arrest and a stop, particularly in view of the candid testimony by the police officer that he and his brother officer had “apprehended” the two men. Assuming that the suppression minutes in fact disclosed an arrest for which probable cause was not established, and reserving for separate consideration the issue raised by the testimony at the later Wade hearing, the legal issue presented is one that would have been resolved prior to People v Havelka (45 NY2d 636), by remanding for a further hearing at which the District Attorney might present the additional witnesses. Indeed, the Court of Appeals itself, in People v Lypka (supra), followed precisely that route. However, in Havelka the court sharply limited the discretion of appellate courts to remand for further hearings in suppression cases in which witnesses critical to a favorable determination to the People had not been originally produced. The limitation set forth in Havelka is less sweeping, however, than that suggested in the dissenting opinion. The court’s primary concern was that “[tjailoring the evidence at the rehearing to fit the court’s established requirements, whether done unconsciously or otherwise, would surely be a considerable danger.” (People v Havelka, supra, at p 643.) The court went on to note, however, that there were situations, detailed in the opinion, in which “the risk of the introduction of distorted testimony at a rehearing is minimal.” (Supra, at p 644.) The circumstances of this case disclose precisely such a situation in which the risk of *553tailoring the evidence is minimal. At the Wade hearing conducted some months after the suppression hearing, the People called as witnesses the civilian whose report to the police provided the basis for the radio communication, the officer who transmitted the radio communication and his brother officer. The testimony of these three witnesses at the Wade hearing clearly established that there was indeed probable cause to arrest the defendant and his companion. Each witness testified at length with regard to the events critical to the radio communication. Each was cross-examined at length. The trial court found their testimony credible and indeed it so appears from the record. What is significant with regard to this testimony in terms of the Havelka rule is that it was offered at a time when there was no motive whatever to distort the testimony to conform to a disclosed judicial requirement. On the contrary, the suppression issue had been decided favorably to the People. There is no suggestion at all that the evidence was elicited in an effort to fill in what was then perceived to have been a gap in the gun suppression hearing. The remaining question then is whether the appropriate response to this factual pattern, assuming that the hearing court erred in its original determination after the gun suppression hearing, is to hold the appeal in abeyance to provide the defendant an opportunity to cross-examine these witnesses in the context of a suppression hearing. No such request has been made by the defendant on this appeal, and I see no persuasive reason to follow that course without a request in view of the comprehensive, detailed nature of the testimony given at the Wade hearing and the length and meticulousness of the cross-examination on points directly germane to the issues before us. Accordingly, and notwithstanding my doubts as to the correctness of the hearing court’s determination at the end of the suppression hearing on the record as it then stood, I join in affirming for the reasons indicated above.